AFFIRM and Opinion Filed December 9,1999




                                                              In The

                                                Caitrt of Appeals
                                Jfftftlj Ststmt at Qtexas at Dallas
                                                    No. 05-99-00142-CR



                                     MICHAEL SHAUN WAKE, Appellant



                                        THE STATE OF TEXAS, Appellee


                             On Appeal from the County Criminal Court No. 8
                                               Dallas County, Texas
                                       Trial Court Cause No. MB98-25376-J


                                        MEMORANDUM OPINION
                       Before ChiefJustice Thomas and Justices Bridges and Farris1
                                        Opinion By Justice Farris

        The issues in this appeal are two: (1) whether the trial court abused its discretion in
overruling Wake's motion to suppress, and (2) the factual sufficiency ofthe evidence. We overrule
each of Wake's points of error and affirm the judgment.
         Wake's first three points of error complain the trial court erred in overruling his motion to
 suppress the evidence ofmarijuana. Specifically, Wake contends the police lacked probable cause
 and reasonable suspicion to enter the motel room where the marijuana was found and he was


    1The Honorable David F. Farris, Former Justice, Second District Court ofAppeals, Fort Worth, Texas, sitting by assignment.
 arrested. We overrule all three points because Wake did not meet his burden ofproving that he had
 alegitimate expectation ofprivacy in the motel room. See Callowayv. State, 743 S.W.2d 645, 650
 (Tex. Crim. App. 1988). There was no testimony identifying anyone present as amotel guest. By
 his own admission, Wake had arrived at the motel room only minutes before the police, and the
 room was occupied by others when he arrived.

        In his factual sufficiency point of error, Wake challenges the credibility ofapolice officer
who testified that abag of marijuana fell from Wake's "lap area" as he stood up. Wake also
contends his statement that the marijuana belonged to him was coerced by the police. Two police
officers testified that they saw the marijuana fall as Wake stood and both contradicted Wake's
testimony that his confession was coerced. We overrule this point because, after reviewing all of
the evidence, we are unable to say that the verdict was so contrary to the overwhelming weight of
the evidence as to be clearly wrong and unjust. See Clewis v. State, 922 S.W.2d 126 (Tex. Crim.
App. 1996).    The judgment is affirmed.



                                                             &^Z-v^&£>
                                                            TfarkE
                                                    justice, assigned

Do Not Publish
Tex. R. App. P. 47




                                              -2-